         Case 1:18-cv-00634-RP Document 45-2 Filed 08/23/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

APOLLO STRONG, et al.                                §
                                                     §
       Plaintiffs,                                   §
                                                     §
v.                                                   §       CIVIL ACTION NO. 1:18-cv-634
                                                     §
MARATHON RESOURCE MANAGEMENT                         §
GROUP, LLC, et al.                                   §
                                                     §
       Defendants.                                   §

                                             ORDER

       Plaintiffs’ Opposed Motion for Leave to File First Amended Complaint was submitted on

August 23, 2019. The court has reviewed the papers submitted and considered the arguments of

counsel and is of the opinion that Plaintiffs’ motion should be and hereby is GRANTED. The

court directs the clerk to accept Plaintiffs’ First Amended Complaint for filing.


SIGNED this ____ day of __________________, 2019


                                                  _________________________________
                                                  ROBERT PITMAN
                                                  UNITED STATES DISTRICT JUDGE
